UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6329


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TOMMY WIGGINS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:05-cr-00059-BO-1; 5:08-cv-00359-BO)


Submitted:    July 8, 2009                Decided:   September 17, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Wiggins, Appellant Pro Se. Edward D. Gray, Anne Margaret
Hayes, Assistant    United  States Attorneys,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy       Wiggins   seeks    to    appeal      the   district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a     certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a    substantial       showing       of    the      denial    of     a

constitutional      right.”         28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner     satisfies       this        standard       by     demonstrating           that

reasonable    jurists       would    find       that    any     assessment        of     the

constitutional      claims    by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Wiggins has

not made the requisite showing.                Accordingly, we deny his motion

for a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral     argument      because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED



                                           2